Committee on Adjudication
Public Meeting Agenda
November 13, 2020, 2:00-5:00 PM ET
Remote Participation:
Contact Gavin Young (gyoung@acus.gov) for remote participation information

I.

Opening Remarks—Reeve Bull, Research Director

II.

Meeting Opening—Nadine Mancini, Committee Chair

III.

Presentation of Background Research
a. Christopher J. Walker, John W. Bricker Professor of Law at The Ohio State
University Moritz College of Law
b. Matt Wiener, Acting Chairman, Vice Chairman, and Executive Director,
Administrative Conference of the United States

IV.

Committee Discussion

V.

Closing Remarks—Nadine Mancini, Committee Chair

